
	
		I
		111th CONGRESS
		1st Session
		H. R. 3901
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2009
			Mr. Lewis of Georgia
			 (for himself, Mr. Boustany,
			 Mr. Pascrell,
			 Mr. Crowley, and
			 Ms. Titus) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to enhance the
		  administration of, and reduce fraud related to, the first-time homebuyer tax
		  credit, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homebuyer Tax Credit Improvement Act
			 of 2009.
		2.Provisions to
			 enhance the administration of the first-time homebuyer tax credit
			(a)Age
			 limitation
				(1)In
			 generalSubsection (b) of section 36 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
					
						(3)Age
				limitationNo credit shall be
				allowed under subsection (a) with respect to the purchase of any residence
				unless the taxpayer has attained age 18 as of the date of such purchase. In the
				case of any taxpayer who is married (within the meaning of section 7703), the
				taxpayer shall be treated as meeting the age requirement of the preceding
				sentence if the taxpayer or the taxpayer’s spouse meets such age
				requirement.
						.
				(2)Conforming
			 amendmentSubsection (g) of section 36 of such Code is amended by
			 striking subsections (c) and (f)(4)(D) and inserting
			 subsection (b)(3), (c), and (f)(4)(D).
				(b)Documentation
			 requirementSubsection (d) of section 36 of such Code is amended
			 by striking or at the end of paragraph (1), by striking the
			 period at the end of paragraph (2) and inserting , or, and by
			 adding at the end the following new paragraph:
				
					(3)the taxpayer fails to attach to the return
				of tax for such taxable year a properly executed copy of the settlement
				statement used to complete such
				purchase.
					.
			(c)Restriction on
			 married individual acquiring residence from family of
			 spouseClause (i) of section 36(c)(3)(A) of such Code is amended
			 by inserting (or, if married, such individual’s spouse) after
			 person acquiring such property.
			(d)Certain errors
			 with respect to the first-Time homebuyer tax credit treated as mathematical or
			 clerical errorsParagraph (2) of section 6213(g) of such Code is
			 amended by striking and at the end of subparagraph (M), by
			 striking the period at the end of subparagraph (N) and inserting ,
			 and, and by inserting after subparagraph (N) the following new
			 subparagraph:
				
					(O)an entry on a return claiming the credit
				under section 36 if—
						(i)the Secretary
				obtains information from the person issuing the TIN of the taxpayer that
				indicates that the taxpayer does not meet the age requirement of section
				36(b)(3),
						(ii)information
				provided to the Secretary by the taxpayer on an income tax return for at least
				one of the 2 preceding taxable years is inconsistent with eligibility for such
				credit, or
						(iii)the taxpayer
				fails to attach to the return the form described in section
				36(d)(3).
						.
			(e)Effective
			 date
				(1)In
			 generalExcept as otherwise
			 provided in this subsection, the amendments made by this section shall apply to
			 purchases after the date of the enactment of this Act.
				(2)Documentation
			 requirementThe amendments
			 made by subsection (b) shall apply to returns for taxable years ending after
			 the date of the enactment of this Act.
				(3)Treatment as
			 mathematical and clerical errorsThe amendments made by
			 subsection (d) shall apply to returns for taxable years ending on or after
			 April 9, 2008.
				3.Certain tax
			 return preparers required to file returns electronically
			(a)In
			 generalSubsection (e) of
			 section 6011 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(3)Special rule for
				tax return preparers
						(A)In
				generalThe Secretary shall require than any individual income
				tax return prepared by a tax return preparer be filed on magnetic media
				if—
							(i)such return is
				filed by such tax return preparer, and
							(ii)such tax return
				preparer is a specified tax return preparer for the calendar year during which
				such return is filed.
							(B)Specified tax
				return preparerFor purposes of this paragraph, the term
				specified tax return preparer means, with respect to any calendar
				year, any tax return preparer unless such preparer reasonably expects to file
				100 or fewer individual income tax returns during such calendar year.
						(C)Individual
				income tax returnFor purposes of this paragraph, the term
				individual income tax return means any return of the tax imposed
				by subtitle A on individuals, estates, or
				trusts.
						.
			(b)Conforming
			 amendmentParagraph (1) of section 6011(e) of such Code is
			 amended by striking The Secretary may not and inserting
			 Except as provided in paragraph (3), the Secretary may
			 not.
			(c)Effective
			 dateThe amendments made by this section shall apply to returns
			 filed after December 31, 2010.
			
